DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 7/21/2021 is acknowledged. Claim 1 has been amended.  Claim 19 has been canceled.

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant contends that the amendment of claim 1 has overcome the prior art of record.  The Applicant argues that the prior art does not specifically teach the performance parameters such as retention, speed, endurance… The Examiner respectfully disagrees. 
These parameters are properties of a memory elements.  For example, Lien et al. (US 2016/0350183 A1) discusses that parameters such as speed, endurance, power 
Regarding claim 10, the Applicant contends that it would not be obvious to one skilled in the art to combine the references as suggested by the Examiner.  The Applicant argues that nothing the prior art would lead one skilled in the art to consider the advantages of the MTJ structure over other memory structures to configure one set of MTJ elements with high endurance and retention and a second set of MTJ elements with higher speed associated with volatile memory.  The Examiner respectfully disagrees.
First of all, Moon discloses that the memory unit may include both nonvolatile and volatile memory structures – the volatile memory can be SRAM while the nonvolatile memory can be a STTRAM, which is basically MTJ (see [0153] of Moon).  Secondly, Shuto’s teaching discloses the advantage of nonvolatile SRAM cells based on spintronics technology.  They discloses a power-gating architecture (see Fig. 1 of Shuto) that employs MTJs to create an SRAM cell.  This results in a reduction of energy dissipation without performance degradation (see Abstract of Shuto).  So, in contrary to Applicant’s contention, parameters such as retention and power consumption of the MTJ element have been considered and utilized to make volatile memory structure such as SRAM (which is faster than nonvolatile memory elements).
Thus, the rejections have been maintained.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first speed a first and a first endurance” in line 8.  It is unclear what parameter “a first” (after “a first speed”) is.  For the purpose of examination, it is treated as any parameter. 
Claim 1 further recites “the second plurality of MTJ memory elements comprising a second plurality of layers deposited onto a second area of the same wafer substrate as the first plurality of MTJ memory elements at the same level measured from the substrate as the first plurality of MTJ memory elements” in lines 10-13.  It is unclear what is “at the same level… as the first plurality of MTJ memory elements”.  For the purpose of examination, the phrase “at the same level… as the first plurality of MTJ memory elements” is interpreted as “wherein the second plurality of MTJ memory elements is at the same level measured from the substrate as the first plurality of MTJ memory elements”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10, 12-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2018/0040809 A1) in view of Sato et al. (US 2013/0032944 A1) (hereinafter referred to as Sato), Shuto et al. (2014 IEEE Asia Pacific Conference on Circuits and Systems on 17 Nov 2014.  Published by IEEE on 02/09/2015) (hereinafter referred to as Shuto) and Perniola et al. (US 2016/0111642 A1) (hereinafter referred to as Perniola).
Regarding claim 1, Moon teaches a data recording chip (embedded memory 1140 in Fig. 9 of Moon), comprising: 
a wafer substrate (wafer of embedded memory 1140); 
a first plurality of memory elements (the nonvolatile memory elements as described in [0153] of Moon), the first plurality of memory elements comprising a first plurality of layers (layers make up the first plurality of memory elements) deposited onto a first area (area of the NVM elements) of the wafer substrate, the first plurality of memory elements having a first set of performance parameters (the performance parameters such as retention, speed, and endurance are inherent properties of a memory element of any type.  As such, the retention, speed, and endurance and size of the NVM elements above are defined to be the first retention, first speed, and first endurance and “a first” of the claim, respectively) that include one or more of a first retention, a first speed a first and a first endurance; and 
a second plurality of memory elements (volatile memory elements as described in [0153] of Moon), the second plurality of memory elements comprising a second plurality of layers (layers of the volatile memory elements) deposited onto a second area (area where the volatile memory elements are located), the second plurality of memory elements having a second set of performance parameters (the performance parameters such as retention, speed, and endurance are inherent properties of a memory element of any type.  As such, the retention, speed, and endurance of the volatile memory elements above are defined to be the second retention, second speed, and second endurance of the claim, respectively) that include one or more of a second retention, a second speed and a second endurance, and wherein at least one of the second retention, second speed and second endurance is different from the first retention, first speed and first endurance (as defined, at least the retention, and endurance of the nonvolatile memory elements are inherently different from the retention and endurance of the volatile memory elements).
But Moon is silent as in teaching that the first plurality of memory elements are MTJ memory elements formed as pillars at a level measured from the wafer substrate, the second plurality of memory elements are MTJ memory element formed as pillars, the second area is of the same wafer substrate as the first plurality of MTJ memory elements at the same level measured from the substrate as the first plurality of MTJ memory elements.
[0029] lines 12-17 of Sato). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second pluralities of memory elements in order to reduce the size of the device and to improve the data transfer time between two elements of these two memory types.
As incorporated, the second area (of the second plurality of memory elements) is of the same wafer substrate as the first plurality of memory elements.
But Moon in view of Sato is silent as in teaching that the first plurality of memory elements are MTJ memory elements formed as pillars at a level measured from the wafer substrate, the second plurality of memory elements are MTJ memory element formed as pillars, at the same level measured from the substrate as the first plurality of MTJ memory elements (please see interpretation in 112b rejection above).
In a different embodiment, Moon teaches that the MTJ structure are utilized to store data, i.e. as non-volatile memory elements (as described in [0162] of Moon).  Such an MTJ element is disclosed in Fig. 1B of Moon. 
Shuto teaches a nonvolatile SRAM cells based on spintronics technology (see Fig. 1a of Shuto) to be used in advanced CMOS logic system (see Abstract).  This architecture reduces energy dissipation without performance degradation.  The magnetic tunnel junction (MTJ) are used as memory element in these NV-SRAM cells.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used MTJ memory elements as the first and second memory elements, as according to Moon and Shuto see Abstract of Shuto) and to improve data storage characteristics and operating characteristics of the memory device (as stated at the end of [0162] of Moon).
As incorporated, the first and second MTJ memory elements are pillars (such as shown in Fig. 1B of Moon).  
But Moon-Sato-Shuto is silent as in teaching that the first plurality of memory elements are MTJ memory elements is at a level measured from the wafer substrate, the second plurality of memory elements is at the same level measured from the substrate as the first plurality of MTJ memory elements (please see interpretation in 112b rejection above).
Perniola teaches a hybrid memory device having different types of memory types.  The device comprises: a substrate (100) that contains a CMOS circuit addressing each memory point of the hybrid memory device; a first plurality of non-volatile memory elements are used as mass storage memories (hence non-volatile memory) formed in the first area (100a); and a second plurality of non-volatile memory elements, such as MRAM, functioning as volatile SRAM elements (as described in [0053]-[0054] of Perniola) in a second area of the same substrate (see Fig. 2E).  Both the first and second pluralities of memory elements are formed on the same substrate connected to the appropriate portion of the CMOS circuitry controlling their operation.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second plurality of MTJ memory elements on the same substrate, at a common level as measured from the wafer (i.e. as the same level of interconnection to the CMOS circuitry as shown in Fig. 2E of Perniola) in order to simplify manufacturing process.  Moreover, CMOS circuitry has low power consumption.
As incorporated, the first and second pluralities of MTJ memory elements of Moon-Sato-Shuto are formed on the same substrate which includes the CMOS circuitry that control/operate them, as shown in Fig. 2E of Perniola.  As a result, the first and second pluralities of MTJ memory elements are formed as pillars (such as those shown in Fig. 1B of Moon) at a common level as measured from the wafer. 
Regarding claim 3, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 1, and also teaches wherein each of the first and second plurality of MTJ memory elements is a perpendicular magnetic tunnel junction element (the MTJ elements of Moon have perpendicular magnetization as shown in Fig. 1B of Moon).  
Regarding claim 4, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 1, and also teaches wherein each of the first and second plurality of MTJ memory elements is formed on and electrically connected with circuitry formed on the substrate (as combined in claim 1 above).  
Regarding claim 5, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 4, and also teaches wherein the circuitry comprises CMOS circuitry (as combined in claim 1 above).  
Regarding claim 7, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 1, and also teaches wherein the first plurality of MTJ memory elements has an ion milling rate that is substantially the same as an ion milling rate of the second plurality of MTJ memory elements (the first and second pluralities of MRAM elements have the same structure as shown in Fig. 1B of Moon.  Since the ion milling rate is a property of material, the ion milling rates of the first and second plurality of memory elements are the same).  
Regarding claim 8, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 1, and also teaches wherein the first plurality of MTJ memory elements have a height from the substrate that is substantially the same as a height from the substrate of the second plurality of MTJ memory elements (as shown in Fig. 1B of Moon).  


Regarding claim 10, Moon teaches a data recording chip (embedded memory 1140 in Fig. 9 of Moon), comprising: 
a wafer substrate (wafer of embedded memory 1140); 
a first plurality of memory elements (the nonvolatile memory elements as described in [0153] of Moon) comprising a first plurality of layers (layers of the NVM elements) deposited onto a first area (area where the NVM elements are located) of the wafer substrate, the first plurality of memory elements having performance characteristics corresponding to a non-volatile memory (as defined above, these first plurality of elements have performance characteristics of a nonvolatile memory); and 
a second plurality of memory elements (volatile memory elements as described in [0153] of Moon) comprising a second plurality of layers (layers of the volatile memory elements) deposited onto a second area (area where the volatile memory elements are located), the second plurality of memory elements having performance parameters as described in [0153] of Moon, these second plurality of elements have performance characteristics of an SRAM).
But Moon is silent as in teaching that the first and second plurality of memory elements are MTJ memory elements, and the second area is of the same wafer substrate as the first plurality of MTJ memory elements; and wherein the first and second plurality of MTJ memory elements are formed as pillars at a common level as measured from the wafer.   
Sato teaches a chip wherein a combination of volatile and nonvolatile memory arrays are included in the same chip ([0029] lines 12-17 of Sato). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second pluralities of memory elements in order to reduce the size of the device and to improve the data transfer time between two elements of these two memory types.
As incorporated, the second area (of the second plurality of MTJ memory elements) is of the same wafer substrate as the first plurality of MTJ memory elements.
But Moon in view of Sato is silent as in teaching that the first and second plurality of memory elements are MTJ memory elements; and wherein the first and second plurality of MTJ memory elements are formed as pillars at a common level as measured from the wafer.   
In a different embodiment, Moon teaches that the MTJ structure are utilized to store data, i.e. as non-volatile memory elements (as described in [0162] of Moon).  Such an MTJ element is disclosed in Fig. 1B of Moon. 
see Fig. 1a of Shuto) to be used in advanced CMOS logic system (see Abstract).  This architecture reduces energy dissipation without performance degradation.  The magnetic tunnel junction (MTJ) are used as memory element in these NV-SRAM cells.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second memory elements MTJ memory element, as according to Moon and Shuto above in order to obtain lower energy dissipation without performance degradation (see Abstract of Shuto) and to improve data storage characteristics and operating characteristics of the memory device (as stated at the end of [0162] of Moon).
As incorporated, the first and second MTJ memory elements are pillars (such as shown in Fig. 1B of Moon).
But Moon-Sato-Shuto is silent as in teaching wherein the first and second plurality of MTJ memory elements are formed as pillars at a common level as measured from the wafer.  
Perniola teaches a hybrid memory device having different types of memory types.  The device comprises: a substrate (100) that contains a CMOS circuit addressing each memory point of the hybrid memory device; a first plurality of non-volatile memory elements are used as mass storage memories (hence non-volatile memory) formed in the first area (100a); and a second plurality of non-volatile memory elements, such as MRAM, functioning as volatile SRAM elements (as described in [0053]-[0054] of Perniola) in a second area of the same substrate (see Fig. 2E).  Both 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second plurality of MTJ memory elements on the same substrate, at a common level as measured from the wafer (i.e. as the same level of interconnection to the CMOS circuitry as shown in Fig. 2E of Perniola) in order to simplify manufacturing process.  
As incorporated, the first and second pluralities of MTJ memory elements of Moon-Sato-Shuto are formed on the same substrate which includes the CMOS circuitry that control/operate them, as shown in Fig. 2E of Perniola.  As a result, the first and second pluralities of MTJ memory elements are formed as pillars (such as those shown in Fig. 1B of Moon) at a common level as measured from the wafer. 
Regarding claim 12, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 10, and also teaches wherein each of the first and second plurality of MTJ memory elements is a perpendicular magnetic tunnel junction element (as shown in Fig. 1B of Moon and combined in claim 10 above).  
Regarding claim 13, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 10, and also teaches wherein each of the first and second plurality of MTJ memory elements is formed on and electrically connected with circuitry formed on the substrate (as combined in claim 10 above, particularly with the teachings of Shuto and Perniola).  
Regarding claim 14, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 13, and also teaches wherein the circuitry comprises CMOS circuitry (as combined in claim 10 above).  
Regarding claim 16, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 10, but is silent as in teaching wherein the first plurality of MTJ memory elements have an ion milling rate that is substantially the same as an ion milling rate of the second plurality of MTJ memory elements.  
Moon teaches that two separate MTJ memory elements can be made from the same stack of layers (see Figs. 1A-1B of Moon).
Perniola teaches that two memory elements of the same type but are intended to be connected and used in different circuits can be made from the same stack of layers (see Figs. 2A-2E of Perniola).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second pluralities of MTJ memory elements from the same stack of layers, as taught by Moon and Perniola, in order to simplify manufacturing process.
As incorporated, the first and second pluralities of MRAM elements have the same structure, i.e. material layers.  Thus, the ion milling rates of the first and second plurality of memory elements are the same.
Regarding claim 17, Moon-Sato-Shuto-Perniola teaches all the limitations of the data recording chip as in claim 10, and also teaches wherein the first plurality of MTJ memory elements have a height from the substrate that is substantially the same as a this is taught in claim 10 above).  
Regarding claim 20, Moon-Sato-Shuto teaches all the limitations of the data recording chip as in claim 10, and also teaches wherein the performance parameters include one or more of retention, speed and endurance (as written in claim 11, the first and second “performance parameters” can be any parameters.  So this limitation is automatically satisfied when the retention, speed and endurance are selected).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Tuan A Hoang/           Examiner, Art Unit 2822